DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 1, line 4: “to a to a wall” should be corrected to - -to a wall- -;
Claim 1, line 10: insert “at” between “disposed” and “distal ends”;
Claim 1, line 17: “existing” should be corrected to - -exiting- -;
Claim 7, line 2: “fist” should be corrected to - -fit- -;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopez (US 2009/0209116).
Regarding claim 1: Lopez teaches a bracket 12 for non-permanently holding an extension cord receptacle head 14 of an electrical extension cord 22 having a back surface (at 22; Fig. 1) for contacting a mounting surface 30 (see Figs. 1-3b), and a front surface (at 46; Fig. 1) juxtaposed to the back surface (see Fig. 1); a plurality of side portions (e.g. left and right walls of frame 12; see Fig. 1) disposed around at least two opposing 44; Fig. 1) disposed at distal ends of each side portion (see Fig. 1), each head retention portion extending from the distal end towards a center of the front surface of the baseplate (Fig. 1), thereby defining a channel between the front surface of the base plate (e.g. channels located in the front and above; see Fig. 1), the plurality of side portions and the plurality of head retention portions configured to receive an extension cord receptacle head 70 (see Figs. 1-3b); one or more detents 64 positioned at a lower exit end of the channel narrowing of the channel to prevent an extension cord receptacle head from exiting the channel upon receiving the extension cord receptacle head from an upper entry end of the channel (see Fig. 3d); wherein the plurality of side portions and retention portions operate to hold the extension cord receptacle head to the base plate (see Fig. 3d).  
Regarding claim 2: Lopez teaches all the limitations of claim 1 and further teaches wherein the plurality of side portions (e.g. left and right walls of frame 12; see Fig. 1) comprises at least a retention pillar (e.g. the side portions are used to hold the connector within and therefore meet the limitations of being a retention pillar; see Fig. 3d).  
Regarding claim 3: Lopez teaches all the limitations of claim 1 and further teaches wherein the plurality of side portions comprises at least a wall (see Fig. 1).  
Regarding claim 4: Lopez teaches all the limitations of claim 1 and further teaches wherein the plurality of side portions comprises at least a channel guide 50, 52 (Fig. 1).  
Regarding claim 5: Lopez teaches all the limitations of claim 1 and further teaches wherein at least one of the plurality of side portions is configured to flex to hold the extension cord receptacle head (see Figs. 3c-3d and Para. 0018).  
Regarding claim 7: Lopez teaches all the limitations of claim 1 and further teaches wherein at least one of the plurality of side portions (e.g. left and right walls of frame 12; see Fig. 1) is configured to provide a friction fist to hold the extension cord receptacle head (see Fig. 3d).  
Regarding claim 8: Lopez teaches all the limitations of claim 1 and further teaches wherein the base plate 22 is essentially rectangular (see Fig. 1).  
Regarding claim 9: Lopez teaches all the limitations of claim 1 and further teaches wherein at least one of the plurality of the head retention portions (at 44; Fig. 1) comprises a hook (e.g. hook like shape at 44; Fig. 1).  
Regarding claim 10: Lopez teaches all the limitations of claim 1 and further teaches wherein at least one of the plurality of the head retention portions (at 44; Fig. 1) comprises a latch 60.  
Regarding claim 11: Lopez teaches all the limitations of claim 1 and further teaches wherein at least one of the plurality of the head retention portions comprises a claw (e.g. claw like shape at 44; Fig. 1).  
Regarding claim 12: Lopez teaches all the limitations of claim 1 and further teaches wherein the plurality of side portions are configured to release a held extension cord receptacle head upon a pre- determined amount of force applied to the extension cord (e.g. protrusions 64 are connected to flexible arms 62 which, given enough force, would release holding of the connector head; see Figs. 1-3d).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, focusing on a bracket for holding a cord end via projecting ends.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833